THE THIRTEENTH COURT OF APPEALS

                                      13-22-00501-CV


                             THE STATE OF TEXAS
                FOR THE BEST INTEREST AND PROTECTION OF C.G.


                                    On Appeal from the
                          Probate Court of Hidalgo County, Texas
                              Trial Court Cause No. L-9177


                                       JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. No costs are assessed, due to

appellant’s inability to pay costs.

       We further order this decision certified below for observance.

December 22, 2022